DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Russian reference(2206130C1) taken together with Chinese reference(CN204848881U).
Russian reference teaches a beverage aeration apparatus comprising a beverage holder(mug reservoir 1 in figure 1), a bubble generator(end portion of gas delivery channel 6), an air intake(gas delivery channel 6), the beverage holder comprises an inner holder surface, an external holder surface, and an opening rim, the inner holder surface comprises an inner bottom portion and an inner lateral portion, the bubble generator being mounted adjacent to the inner bottom portion.  Russian reference is silent as to an air pump, a controller, the controller and the air pump being mounted onto the external holder surface, the air pump being in fluid communication with the bubble generator, and the controller being electronically connected to the bubble generator and the air pump.  Chinese reference teaches in figures 1 and 2 an aeration apparatus including a liquid tank(1), an air pump(13) connected to an air inlet pipe(11), the air inlet pipe connected to an aeration diffuser(15), and an aeration rate controller(10) connected to the air pump and the aeration diffuser.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an air pump and a controller to the air intake structure of Russian reference to provide for a control of the air flow rate to the bubble generator for control of aeration of the beverage.   Russian reference taken together with Chinese reference is also silent as to wherein the controller and air pump being mounted onto the external holder surface.  Chinese reference teaches the air pump and controller mounted in a serial relationship along the length of the air inlet pipe and adjacent to a surface of the tank, and examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide for a more compact structure, to provide a mounting arrangement to secure the air pump and controller to the external surface of the mug reservoir of Russian reference.   
Russian reference taken together with Chinese reference further teaches wherein the air pump being positioned offset from the inner bottom portion, opposite the opening rim, and the air intake being positioned adjacent to the opening rim.  Russian reference taken together with Chinese reference further teaches wherein the air pump being positioned adjacent to the inner bottom portion, opposite the opening rim, and the air intake being positioned adjacent to the opening rim.  Russian reference taken together with Chinese reference further teaches a tubing, the air pump being in fluid communication with the bubble generator by the tubing, and the tubing traversing across the external holder surface, over the opening rim, and across the inner holder surface.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russian reference(2206130C1) taken together with Chinese reference(CN204848881U) in view of WO reference(WO2017/066831A1).
Russian reference taken together with Chinese reference teach all of the limitations of claim 2 but is silent as to at least one fluid propelling unit, the at least one fluid propelling unit being mounted onto the inner lateral portion, and the controller being electronically connected to the at least one fluid propelling unit.  WO reference teaches in figure 1 a beverage aeration apparatus including a beverage holder(wine decanting apparatus 100), a fluid propelling unit(liquid pump 105) mounted to a lower bottom inside surface of the beverage holder, and a controller(printed circuit board 115) being electronically connected to the fluid propelling unit.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a a fluid propelling unit and a controller electronically connected to the fluid propelling unit for the beverage aerator of Russian reference in order to provide regulation of the circulation of the beverage within the reservoir of Russian reference.  WO reference is silent as to the fluid propelling unit being mounted onto the inner lateral portion, however Examiner respectfully submits it would have been obvious to position the fluid propelling unit of WO reference along the inner lateral portion of the reservoir of Russian reference as a matter of design choice, wherein mounting of the fluid propelling unit along the inner lateral portion would not change the functionality of the fluid propelling unit.  
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russian reference(2206130C1) taken together with Chinese reference(CN204848881U) in view of WO reference(WO2017/066831A1).
Russian reference teaches a beverage aeration apparatus comprising a beverage holder(mug reservoir 1 in figure 1), a bubble generator(end portion of gas delivery channel 6), an air intake(gas delivery channel 6), the beverage holder comprises an inner holder surface, an external holder surface, and an opening rim, the inner holder surface comprises an inner bottom portion and an inner lateral portion, the bubble generator being mounted adjacent to the inner bottom portion.  Russian reference is silent as to an air pump, a controller, the controller and the air pump being mounted onto the external holder surface, the air pump being in fluid communication with the bubble generator, and the controller being electronically connected to the bubble generator and the air pump.  Chinese reference teaches in figures 1 and 2 an aeration apparatus including a liquid tank(1), an air pump(13) connected to an air inlet pipe(11), the air inlet pipe connected to an aeration diffuser(15), and an aeration rate controller(10) connected to the air pump and the aeration diffuser.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an air pump and a controller to the air intake structure of Russian reference to provide for a control of the air flow rate to the bubble generator for control of aeration of the beverage.   Russian reference taken together with Chinese reference is also silent as to wherein the controller and air pump being mounted onto the external holder surface.  Chinese reference teaches the air pump and controller mounted in a serial relationship along the length of the air inlet pipe and adjacent to a surface of the tank, and examiner respectfully submits it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide for a more compact structure, to provide a mounting arrangement to secure the air pump and controller to the external surface of the mug reservoir of Russian reference.   
Russian reference taken together with Chinese reference is also silent as to at least one fluid propelling unit, the at least one fluid propelling unit being mounted onto the inner lateral portion, and the controller being electronically connected to the at least one fluid propelling unit.  WO reference teaches in figure 1 a beverage aeration apparatus including a beverage holder(wine decanting apparatus 100), a fluid propelling unit(liquid pump 105) mounted to a lower bottom inside surface of the beverage holder, and a controller(printed circuit board 115) being electronically connected to the fluid propelling unit.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a a fluid propelling unit and a controller electronically connected to the fluid propelling unit for the beverage aerator of Russian reference in order to provide regulation of the circulation of the beverage within the reservoir of Russian reference.  WO reference is silent as to the fluid propelling unit being mounted onto the inner lateral portion, however Examiner respectfully submits it would have been obvious to position the fluid propelling unit of WO reference along the inner lateral portion of the reservoir of Russian reference as a matter of design choice, wherein mounting of the fluid propelling unit along the inner lateral portion would not change the functionality of the fluid propelling unit.  
Russian reference taken together with Chinese reference in view of WO reference further teaches wherein the air pump being positioned offset from the inner bottom portion, opposite the opening rim, and the air intake being positioned adjacent to the opening rim.  Russian reference taken together with Chinese reference in view of WO reference further teaches wherein the air pump being positioned adjacent to the inner bottom portion, opposite the opening rim, and the air intake being positioned adjacent to the opening rim.  Russian reference taken together with Chinese reference in view of WO reference further teaches a tubing, the air pump being in fluid communication with the bubble generator by the tubing, and the tubing traversing across the external holder surface, over the opening rim, and across the inner holder surface.  
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Russian reference(2206130C1) taken together with Chinese reference(CN204848881U) in view of WO reference(2017/066831A1) and further in view of Hewison(9067703).
Russian reference taken together with Chinese reference in view of WO reference teaches all of the limitations of claims 3 and 9 but is silent as to wherein the beverage holder further comprises a plurality of circulation grooves, the plurality of circulation grooves being integrated across the inner lateral portion, and the at least one fluid propelling unit being oriented towards the plurality of circulation grooves. Hewison teaches in figure 1 a beverage holder, the beverage holder including a plurality of circulation grooves(12; column 3 lines 60-64), the plurality of circulation grooves being integrated across the inner lateral portion.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of circulation grooves integrated into the beverage holder of Russian reference to provide a mechanism for passive aeration of the beverage within the reservoir.  Examiner also notes that the grooves of Hewison are placed along a majority of the internal surface area of the beverage holder, therefore the at least one fluid propelling unit will inherently be oriented towards the plurality of circulation grooves. 

Allowable Subject Matter
Claims 7,8,14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
June 1, 2022